      Case 2:20-cv-00687-SGC Document 1 Filed 05/15/20 Page 1 of 13                          FILED
                                                                                    2020 May-15 AM 11:59
                                                                                    U.S. DISTRICT COURT
                                                                                        N.D. OF ALABAMA


        IN THE UNITED STATES DISTRICT COURT FOR THE
               NORTHERN DISTRICT OF ALABAMA
                     SOUTHERN DIVISION

CHRISTOPHER ALLEYNE,                           )
                                               )
     PLAINTIFF,                                )
                                               )      CIVIL ACTION NO.:
v.                                             )
                                               )
BOYD BROTHERS                                  )
TRANSPORTATION, INC.,                          )
                                               )
     DEFENDANT                                 )



                                  COMPLAINT

I.   INTRODUCTION

1.   This is an action for declaratory judgment, equitable relief and money

     damages, instituted to secure the protection of and to redress the deprivation of

     rights secured through Title VII of the Civil Rights Act of 1964, as amended 42

     U.S.C. § 1981(a) and 42 U.S.C. § 1981. Additionally, in violation of the

     Family Medical Leave Act ("FMLA"), 29 U.S.C. 2601 et. seq., Defendant

     interfered with Plaintiff's rights and retaliated against Plaintiff. Plaintiff seeks

     injunctive relief, equitable relief, reinstatement, lost wages and benefits,

     liquidated damages, compensatory damages, punitive damages, and reasonable

     attorney fees and costs.
                                          1
        Case 2:20-cv-00687-SGC Document 1 Filed 05/15/20 Page 2 of 13




II.    JURISDICTION

1.     The jurisdiction of this Court is invoked pursuant to 28 U.S.C. Sections 1331,

       1343(4), 2201 and 2202.

2.     Venue is proper in the Northern District of Alabama under 28 U.S.C. §1391(b),

       and the Southern Division pursuant to Title VII’s choice-of venue provision,

       42 U.S.C. § 2000e-5(f).

3.     Plaintiff has fulfilled all conditions precedent to the institution of this action

       under Title VII of the Act of Congress known as the "Civil Rights Act of

       1964," as amended by the "Civil Rights Act of 1991," 42 U.S.C. § 2000e et seq.

       Plaintiff timely filed his charge of discrimination on September 10, 2019,

       which was within 180 days of the occurrence of the last discriminatory action.

       Plaintiff timely filed his lawsuit within 90 days of the receipt of his

       Right-to-Sue letter from the EEOC which was issued on March 31, 2020.

II.    PARTIES

4.     Plaintiff, Christopher Alleyne (“Plaintiff”) is an African American male, a

       citizen of the United States, and a resident of the State of Alabama.

5.     Defendant, Boyd Brothers Transportation, Inc. is an entity subject to suit under

       Title VII, 42 U.S.C. § 1981 and the FMLA.

III.   FACTS


                                            2
      Case 2:20-cv-00687-SGC Document 1 Filed 05/15/20 Page 3 of 13




1.   Plaintiff is an African-American man who is married to a person with a

     disability.

2.   Plaintiff worked for Respondent as an over-the-road truck driver from July 13,

     2018 until Defendant terminated him on or around August 2, 2019.

3.   After Defendant hired a new Dispatcher/Driver Supervisor named Granger

     Owens, who is white, Defendant assigned Plaintiff schedules that rarely

     allowed him to be home on the weekends while his white drivers had schedules

     allowing them to be home much more frequently than Plaintiff.

4.   Defendant’s scheduling Plaintiff so that he was rarely home on the weekends

     was particularly hard on Plaintiff given he needed to be home with his wife

     who has a disability.

5.   Defendant paid its white drivers a higher rate than it paid Plaintiff for identical

     jobs. Plaintiff learned this pay disparity by speaking to the white drivers and

     learned that their rates of pay for a portion of the load was higher than

     Plaintiff's pay despite the fact they were carrying the exact same load on the

     same route.

6.   Plaintiff complained to Granger Owens and Operations Manager Nicholas

     Walker of race discrimination about the pay rates and scheduling issues in May,

     June, and July 2019, but no action was taken to correct the pay and route


                                          3
       Case 2:20-cv-00687-SGC Document 1 Filed 05/15/20 Page 4 of 13




      assignment disparity.

7.    When Plaintiff neared his one year anniversary, he requested FMLA paperwork

      in the event that he needed to take off work for his spouse who has a disability.

8.    Plaintiff spoke to Granger Owens about his request for FMLA paperwork, and

      Owens asked Plaintiff a series of intrusive questions about his need for FMLA

      including why he needed it, if he planned to use it, and if so how long.

9.    Plaintiff explained to Owens about his wife's serious medical condition, and

      stated that although she has not been hospitalized in a couple of years, he

      wanted FMLA protection for his job in case he had to be off work for his wife's

      serious medical condition.

10.   On Thursday, July 25th 2019 at 4:40 p.m. Plaintiff received an email originally

      sent from Human Resources Representative Anna Eubanks to Granger Owens

      that was forwarded to him stating that the FMLA paperwork he had requested

      was attached.

11.   The attached FMLA paperwork contained a letter from Anna Eubanks stating

      that the Certification of Health Care Provider form had to be completed by the

      treating physician and mailed or faxed back to her no later than August 9, 2019.



12.   However, Defendant terminated Plaintiff before that August 9, 2019 deadline


                                          4
       Case 2:20-cv-00687-SGC Document 1 Filed 05/15/20 Page 5 of 13




      to submit his FMLA paperwork.

12.   On or around Friday August 2, 2019, Plaintiff called Human Resources and

      complained of discrimination concerning pay and scheduling with regard to not

      being able to get home in comparison to his white coworkers.

13.   That same day, Friday, August 2, 2019, Plaintiff's wife called Defendant on

      Plaintiff's behalf and reported that she had a disability, she needed her husband

      to come home on some weekends to help her and that he was being

      discriminated against with regard to the way they scheduled him.

14.   At that time, Plaintiff was scheduled to pick up a load outside of Virginia, but

      Defendant unassigned him that load after he and his wife had called

      complaining of discrimination, and after Plaintiff had requested FMLA.

15.   Owens called Plaintiff and told him he had heard he had resigned and further

      instructed him to bring the truck back to Birmingham, Alabama.

16.   However, Plaintiff told Owens he had not resigned, and he had no intention of

      resigning as he needed his job.

17.   Later that same day, Nicholas Walker and Human Resources Manager Nina

      Eiland called Plaintiff and instructed him to be in Birmingham on Monday

      August 5th to meet with them in the morning.

18.   From Plaintiff's location in Virginia at the time, it would taken over eleven


                                          5
       Case 2:20-cv-00687-SGC Document 1 Filed 05/15/20 Page 6 of 13




      hours for him to drive the truck back to Birmingham, and his driver clock time

      required him to take a 34 hour reset off of his time clock before he could start

      driving the truck towards Birmingham, which would delay the time he could

      make it to Birmingham.

19.   That Monday, August 5th, Plaintiff tried contacting Granger Owens, Nina

      Eiland, and Nicholas Walker by phone to update them on where he was in the

      truck, but he was unable to reach to anyone.

20.   On August 5th shortly before Plaintiff arrived at the Birmingham terminal, he

      received a message through the company's server from Granger Owens sent at

      7:58 a.m. stating that his bus ticket will be in the out of state mailbox.

21.   Because Plaintiff was driving when the message came through at 8:27 a.m.,

      Plaintiff responded to that email saying thanks, but he did not need a bus ticket.

22.   When Plaintiff arrived in Birmingham, Plaintiff contacted the Birmingham

      location’s front desk receptionist, and she told Plaintiff that she had been

      instructed to tell him to leave his keys to his assigned truck at the service desk,

      thus terminating his employment with Defendant.

23.   Defendant engaged in the practices complained of herein with malice and/or

      reckless indifference to Plaintiff's federally protected rights.

24.   Defendant’s reason for terminating Plaintiff was not legitimate, and


                                           6
       Case 2:20-cv-00687-SGC Document 1 Filed 05/15/20 Page 7 of 13




      Defendant’s stated reason is a pretext to hide the fact that it fired Plaintiff

      because of his African American race, because he complained of race

      discrimination and because he requested FMLA.

25.   By terminating Plaintiff, Defendant interfered with Plaintiff’s right to take the

      Family Medical Leave he had requested just before they fired him.

26.   Defendant acted with malice and/or with reckless indifference to the plaintiff's

      federally protected rights when it terminated him because of his African

      American race and because he had complained of race discrimination.

27.   Defendant willfully violated the FMLA in interfering with Plaintiff’s FMLA

      rights and terminating Plaintiff just after he had requested FMLA.

IV.   CAUSES OF ACTION

      Count I – Race Discrimination

28.   Plaintiff re-alleges and incorporates by reference the above factual paragraphs

      above with the same force and effect as if fully set out in specific detail below.

29.   Plaintiff brings this Count pursuant to Title VII of the Act of Congress known

      as the Civil Rights Act of 1964, 42 U.S.C. §2000e et seq. as amended, and 42

      U.S.C. §1981a, and 42 U.S.C. § 1981.

30.   Defendant discriminated against Plaintiff because of his race in wages, in route

      assignments, and by discharging him.


                                           7
       Case 2:20-cv-00687-SGC Document 1 Filed 05/15/20 Page 8 of 13




31.   Defendant’s articulated reasons for these adverse employment actions, up to

      and including termination, are not legitimate.

32.   Said discrimination was done maliciously, willfully, and with reckless

      disregard for the rights of Plaintiff.

33.   Plaintiff has no plain, adequate or complete remedy at law to redress the

      wrongs alleged herein and this suit for backpay, declaratory judgment,

      injunctive relief, and compensatory and punitive damages is his only means of

      securing adequate relief.

34.   Plaintiff is now suffering, and will continue to suffer irreparable injury from

      Defendant’s unlawful conduct as set forth herein unless enjoined by this Court.

      Count II – Retaliation

35.   Plaintiff re-alleges and incorporates by reference the above factual paragraphs

      with the same force and effect as if fully set out in specific detail below.

36.   Plaintiff brings this Count pursuant to Title VII of the Act of Congress known

      as the Civil Rights Act of 1964, 42 U.S.C. § 2000e et seq. as amended, and 42

      U.S.C. § 1981a, and 42 U.S.C. § 1981.

37.   Plaintiff, and his wife on behalf of Plaintiff, complained of race discrimination

      to Defendant’s managers and human resources department.

38.   After Plaintiff and his wife complained of discrimination, Defendant took


                                           8
       Case 2:20-cv-00687-SGC Document 1 Filed 05/15/20 Page 9 of 13




      material adverse employment actions against him, including terminating him.

39.   Defendant's articulated reasons for the adverse employment actions taken

      against Plaintiff, including his termination, are not legitimate.

40.   Defendant engaged in the practices complained of herein with malice and/or

      reckless indifference to Plaintiff's federally protected rights.

41.   Plaintiff has no plain, adequate, or complete remedy at law to redress the

      wrongs alleged herein and this suit for backpay, declaratory judgment,

      injunctive relief, and compensatory and punitive damages is his only means of

      securing adequate relief.

      Count III – Family Medical Leave Act Interference and Retaliation

42.   Plaintiff re-alleges and incorporates by reference the above factual paragraph

      with the same force and effect as if fully set out in specific detail below.

43.   Plaintiff asserts both an interference and a retaliation claim under the FMLA.

44.   Plaintiff is an eligible employee in that he is entitled to leave to care for his

      wife’s serious health condition.

45.   Plaintiff was entitled to benefits under the FMLA. He had been employed with

      Defendant for at least twelve months, but was effectively denied FMLA

      benefits. Defendant interfered with Plaintiff’s rights to benefits under the

      FMLA.


                                           9
       Case 2:20-cv-00687-SGC Document 1 Filed 05/15/20 Page 10 of 13




46.   In order to avoid having to accommodate Plaintiff with rightful FMLA leave,

      Defendant terminated Plaintiff’s employment.

47.   Defendant unlawfully interfered with Plaintiff’s rights to benefits under the

      FMLA by terminating him.

48.   Plaintiff engaged in statutorily protected activity by requesting leave for his

      serious health condition and discussing future leave with Defendant.

49.   Subsequent to his request for Family Medical Leave, Defendant unlawfully

      retaliated against Plaintiff for engaging in protected activity under the FMLA

      by terminating Plaintiff’s employment.

50.   Defendant's actions were causally connected to Plaintiff's protected activity.

51.   Defendant willfully interfered with Plaintiff’s FMLA rights and willfully

      retaliated against Plaintiff for asserting his FMLA rights.

52.   As a result of Defendant's actions and inactions, Plaintiff has suffered extreme

      harm, including, but not limited to, loss of employment opportunities, denial of

      wages, compensation, and other benefits and conditions of employment.

      Additionally, Plaintiff has suffered injury including pain, humiliation, mental

      anguish and suffering, and loss of enjoyment of life.




                                         10
        Case 2:20-cv-00687-SGC Document 1 Filed 05/15/20 Page 11 of 13




V.     Damages

53.    Plaintiff has suffered embarrassment, humiliation, shame, damage to reputation,

       mental distress, emotional and physical pain and anguish and lost wages as a

       consequence of Defendant's unlawful conduct.

54.    Plaintiff has no plain, adequate or complete remedy at law to redress the

       wrongs alleged herein and this suit for backpay, declaratory judgment,

       injunctive relief, and compensatory, liquidated and punitive damages is his only

       means of securing adequate relief.

55.    Plaintiff is now suffering, and will continue to suffer irreparable injury from

       Defendant's unlawful conduct as set forth herein unless enjoined by this Court.

X.     Prayer for Relief

       WHEREFORE, Plaintiff respectfully prays that this Court assume jurisdiction

of this action and after trial:

1.     Issue a declaratory judgment that the employment policies, practices,

       procedures, conditions and customs of Defendant are violative of the rights of

       Plaintiff as secured by Title VII of the Act of Congress known as the "Civil

       Rights Act of 1964," as amended, 42 U.S.C. § 2000e et seq., 42 USC § 1981

       and the Family Medical Leave Act ("FMLA"), 29 U.S.C. 2601 et. seq..

2.     Grant Plaintiff a permanent injunction enjoining Defendant, its agents,


                                            11
      Case 2:20-cv-00687-SGC Document 1 Filed 05/15/20 Page 12 of 13




     successors, employees, attorneys and those acting in concert with Defendant

     and at Defendant's request from continuing to violate Title VII of the Act of

     Congress known as the "Civil Rights Act of 1964," as amended, 42 U.S.C. §

     2000e et seq, and 42 USC § 1981 and the FMLA.

4.   Pursuant to Title VII of the Act of Congress known as the Civil Rights Act of

     1964, as amended, 42 U.S.C. Section 1981a and 42 U.S.C. Section 1981 and

     the FMLA, enter an Order requiring Defendant to make Plaintiff whole by

     reinstating him into the position he would have occupied in the absence of race

     discrimination, retaliation and violating the FMLA at the appropriate pay or

     awarding him front pay, awarding him back-pay (plus interest), nominal

     damages, lost seniority, benefits, loss of pension, compensatory damages,

     punitive damages and post judgment interest.

5.   Plaintiff further prays for such other relief and benefits as the cause of justice

     may require, including, but not limited to, an award of costs, attorneys’ fees,

     and expenses.

          PLAINTIFF DEMANDS A TRIAL BY STRUCK JURY.

                                Respectfully submitted,



                                /s/ Jon C. Goldfarb
                                Jon C. Goldfarb asb-5401-f58j

                                         12
       Case 2:20-cv-00687-SGC Document 1 Filed 05/15/20 Page 13 of 13




                                L. William Smith asb 8660-a61s
                                Christina M. Malmat asb-1214-y44q
                                Lieselotte Carmen-Burks asb-8304-t46e
                                Counsel for Plaintiff
OF COUNSEL:
Wiggins, Childs, Pantazis, Fisher,
& Goldfarb, LLC
301 19th Street North
Birmingham, AL 35203
Telephone No.: (205) 314-0500
Facsimile No.: (205) 254-1500


DEFENDANT'S ADDRESS:
BOYD BROTHERS TRANSPORTATION, INC.
c/o CT CORPORATION SYSTEM
2 NORTH JACKSON STREET SUITE 605
MONTGOMERY, AL 36104




                                       13
